Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Forshaw et al. (US Publication Number: 2011/0240379 A1).
As per claim 1, Forshaw et al. teaches a method comprising: receiving, by a transaction device and from a scale associated with the transaction device, information indicating a weight of a user of the transaction device (abstract; [0006]-[0007], [0073], [0079]); determining, by the transaction device and based on the information indicating the weight of the user, that the user is verified for utilizing the transaction device to conduct a transaction  (abstract; [0041], [0046]-[0047], [0053]-[0057], [0073], [0079], [0101]-[0102]); and providing, by the transaction device and for display, a user interface that indicates that the user is verified for utilizing the transaction device to conduct the transaction  (abstract; [0034]-[0057], [0073], [0079], [0101]-[0102]).  
As per claim 2, Forshaw et al. teaches the method of claim 1 described above.  Forshaw et al. teaches wherein the transaction device includes the scale (abstract; [0006]-[0007], [0073], [0079]).  
As per claim 3, Forshaw et al. teaches the method of claim 1 described above.  Forshaw et al. teaches further comprising: estimating a body mass index of the user based on the information indicating the weight of the user, wherein the user is verified for utilizing the transaction device to conduct the transaction based on the body mass index of the user (abstract; [0034]-[0063], [0073], [0079], [0101]-[0102]).  
As per claim 4, Forshaw et al. teaches the method of claim 1 described above.  Forshaw et al. teaches wherein the user is verified for utilizing the transaction device to conduct the transaction further based one or more credentials of the user (abstract; [0063]-[0079], [0101]-[0102]).  
As per claim 5, Forshaw et al. teaches the method of claim 4 described above.  Forshaw et al. teaches wherein the one or more credentials include one or more of: a personal identification number (PIN) associated with the user, an account number associated with the user, or a telephone number associated with the user (abstract; [0063]-[0079], [0101]-[0102]).  
As per claim 6, Forshaw et al. teaches the method of claim 1 described above.  Forshaw et al. teaches further comprising: determining a width of the user (abstract; [0034]-[0061], [0088], [0101]-[0102]); and estimating a weight of clothing worn by the user based on the width of the user, wherein the user is verified for utilizing the transaction device to conduct the transaction further based on the weight of the clothing (abstract; Figures 1-9; [0034]-[0057], [0073], [0079], [0101]-[0102]).  
As per claim 7, Forshaw et al. teaches the method of claim 1 described above.  Forshaw et al. teaches further comprising: receiving camera data from a camera associated with the transaction device, wherein the user is verified for utilizing the transaction device to conduct the transaction further based on the camera (abstract; figures 1-9; [0048]-], [0101]-[0110]).  
data.  
As per claim 8, otherwise styled as a device claim, is equivalent of claim 1.  Please see claim 1 rejction described above.
As per claim 9, otherwise styled as a device claim, is equivalent of claim 2.  Please see claim 2 rejction described above.
As per claim 10, otherwise styled as a device claim, is equivalent of claim 3.  Please see claim 3 rejction described above.
As per claim 11, otherwise styled as a device claim, is equivalent of claim 4.  Please see claim 4 rejction described above.
As per claim 12, otherwise styled as a device claim, is equivalent of claim 5.  Please see claim 5 rejction described above.
As per claim 13, otherwise styled as a device claim, is equivalent of claim 6.  Please see claim 6 rejction described above.
As per claim 14, otherwise styled as a device claim, is equivalent of claim 7.  Please see claim 7 rejction described above.
As per claim 15, otherwise styled as a non-transitory computer-readable medium, is equivalent of claim 1.  Please see claim 1 rejction described above.
As per claim 16, otherwise styled as a non-transitory computer-readable medium, is equivalent of claim 2.  Please see claim 2 rejction described above.
As per claim 17, otherwise styled as a non-transitory computer-readable medium, is equivalent of claim 3.  Please see claim 3 rejction described above.
As per claim 18, otherwise styled as a non-transitory computer-readable medium, is equivalent of claim 4.  Please see claim 4 rejction described above.
As per claim 19, otherwise styled as a non-transitory computer-readable medium, is equivalent of claim 5.  Please see claim 5 rejction described above.
As per claim 20, otherwise styled as a non-transitory computer-readable medium, is equivalent of claim 7.  Please see claim 7 rejction described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697